FILED
                              NOT FOR PUBLICATION                           MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



BETZAIDA TERRONES-BELTRAN; et                      No. 08-73918
al.,
                                                   Agency Nos. A075-692-249
               Petitioners,                                    A075-693-685
                                                               A075-693-688
  v.                                                           A075-693-687

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Betzaida Terrones-Beltran and her family, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reconsider. Morales

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir. 2008). We deny the petition for

review.

      The BIA acted within its discretion in denying petitioners’ motion because

the motion failed to identify any error of fact or law in the BIA’s March 19, 2008,

order. See 8 C.F.R. § 1003.2(b)(1).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-73918